TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-09-00379-CR


Matthew Arthur Matthews, Appellant

v.

The State of Texas, Appellee



FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. CR2005-208, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Matthew Arthur Matthews pled guilty to forgery of a writing pursuant to
a plea agreement and was given deferred adjudication for eighteen months.  Near the end of that
eighteen-month period, the trial court signed an order extending Matthews's period of supervision
an additional twelve months to allow him to complete his required community service hours, drug
and alcohol counseling, and psychological evaluation, but about six months into that new period, the
State filed a motion to proceed with an adjudication of guilt, alleging that Matthews had missed an
appointment with his probation officer; did not get his probation officer's permission before moving;
did not pay his monthly supervision fees; tested positive for marihuana use; and failed to complete
an educational skill level program, submit to a psychological evaluation, or complete a required out-patient treatment program.  The trial court held a hearing on the State's motion, during which
Matthews pleaded true to the allegations in the State's motion.  The trial court then adjudicated
Matthews's guilt and sentenced him to twenty-four months in a state jail facility.
	On appeal, Matthews's appointed attorney has filed a brief concluding that the appeal
is frivolous and without merit.  Counsel's brief meets the requirements of Anders v. California,
386 U.S. 738, 743-44 (1967), by presenting a professional evaluation of the record and
demonstrating that there are no arguable grounds to be advanced.  See Penson v. Ohio, 488 U.S. 75,
80 (1988); Anders, 386 U.S. at 743-44; High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App.
1978).  Matthew's attorney sent Matthews a copy of the brief and advised him that he had the right
to examine the record and file a pro se brief.  See Anders, 386 U.S. at 744; Jackson v. State,
485 S.W.2d 553, 553 (Tex. Crim. App. 1972).  No pro se brief has been filed.
	We have considered the record and counsel's brief and agree that the appeal is
frivolous and without merit. We have reviewed the evidence presented to the jury and the procedures
that were observed and find nothing in the record that might arguably support the appeal.  We grant
counsel's motion to withdraw and affirm the judgment of conviction. (1) 

					___________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Affirmed
Filed:   May 12, 2010
Do Not Publish
1.   No substitute counsel will be appointed.  Should Matthews wish to seek further review of
his case by the court of criminal appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review.  See generally Tex. R. App.
P. 68-79 (governing proceedings in the Texas Court of Criminal Appeals).  Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the date
this Court overrules the last timely motion for rehearing filed.  See Tex. R. App. P. 68.2.  The
petition must be filed with this Court, after which it will be forwarded to the court of criminal
appeals along with the rest of the filings in the cause.  See Tex. R. App. P. 68.3, 68.7.  Any petition
for discretionary review should comply with rules 68.4 and 68.5 of the rules of appellate procedure. 
See Tex. R. App. P. 68.4, 68.5.